Citation Nr: 1724740	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Whether the Board has jurisdiction to consider the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954 and from October 1961 to August 1962. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Board denied entitlement to increased evaluations for bilateral pes planus with calluses and determined that the issue of entitlement to TDIU was not raised by the record.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties to vacate and remand the Board's November 2015 decision to the extent that it failed to explicitly address the issue of whether a claim for TDIU had been raised by the record.  

The Board notes that the June 2016 Joint Motion specifically indicated that the Veteran abandoned his claims for increased evaluations for bilateral pes planus with calluses.  Therefore, that matter is no longer on appeal, and no further consideration is necessary. 

The Board also notes that the Veteran appears to have perfected an appeal as to the issues of entitlement to service connection for a left knee disorder and degenerative disc disease of the spine, as well as the issues of entitlement to increased evaluations for bilateral hearing loss, chronic vasomotor rhinitis with recurrent obstruction of the right Eustachian tube, and internal derangement of the right knee with posttraumatic arthritis.  However, these additional issues have not yet been certified to the Board, and it is unclear whether the RO may be pursuing additional development or readjudication.  Therefore, the issues are not currently before the Board, and no further consideration is necessary at this juncture. 

The Veteran was previously represented by Disabled American Veterans.  However, review of the claims file shows that the Veteran is currently represented by a private attorney, Robert V. Chisholm.  The appropriate VA forms are associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to TDIU was raised by the record in August 2016 in connection with another pending appeal, and the Veteran and his representative filed a formal claim for TDIU in September 2016.  However, that appeal is not currently before the Board, and the formal claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The matter is not component of any issue on appeal before the Board at this juncture.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The issue of entitlement to TDIU was not raised by the Veteran or the record as part of the appeal for increased evaluations for bilateral pes planus with calluses that was before the Board in November 2015.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to TDIU.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, the Board notes that the June 2016 Joint Motion did not express any issues regarding the duty to notify or the duty to assist.  

In the November 2015 Joint Motion, the parties agreed that the Board failed to adequately consider whether the issue of entitlement to TDIU had been reasonably raised by the evidence of record as part and parcel of the Veteran's appeal for increased evaluations for bilateral pes planus with calluses.  Specifically, the Joint Motion indicated that it was unclear whether the Board determined that the issue of entitlement to TDIU was not reasonably raised or whether it adjudicated the issue on the merits.  

The United States Court of Appeals for Veterans Claims (Court) has made clear that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In this case, the Veteran did not specifically raise the issue of entitlement to TDIU during the appeal period for his claims for increased evaluations for bilateral pes planus with calluses.  A September 2009 VA examination noted that the Veteran retired in 1991 because due to eligibility by age or duration of work.  In addition, although the December 2012 and September 2015 examinations noted that the Veteran's bilateral foot disability had some functional impact on his ability to work, the examination reports did not suggest that the disability rendered him unemployable.  Moreover, the Veteran's former representative did not provide any argument regarding the issue of entitlement to TDIU, to include in the February 2015 and October 2015 appellant briefs.  Therefore, the Board finds that the issue of entitlement to TDIU was not raised by the Veteran or the record as part of the appeal for increased evaluations for bilateral pes planus with calluses that was before the Board in November 2015.  Id.  

The November 2015 Joint Motion also noted that a September 2009 VA examination indicated that the Veteran's hearing loss had significant effects on his occupational activities in the form of hearing difficulty.  However, the Veteran had not submitted evidence or asserted that he was unemployable due to his service-connected hearing loss or the combined effects of his service-connected disabilities.  Moreover, there was no appeal regarding the Veteran's service-connected bilateral hearing loss before the Board at the time of the November 2015 decision.  The underlying condition on appeal was entitlement to an increased evaluation for pes planus with calluses and not hearing loss. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board acknowledges that the Veteran raised the issue of entitlement to TDIU following the November 2015 Board decision.  In September 2016, the Veteran's representative submitted additional argument and evidence regarding the issue as well as a VA Form 21-8940, along with a waiver of initial AOJ consideration.  In addition, in November 2016, the RO indicated that the issue of TDIU was already on appeal.  However, as discussed above, the Veteran abandoned his claims for increased evaluations for bilateral pes planus with calluses, and the issue of entitlement to TDIU was not raised as part of such claims at the time of the November 2015 Board decision.  As such, there are no increased evaluation claims currently before the Board.  Therefore, the Board lacks jurisdiction to address the issue of entitlement to TDIU at this time and must refer the issue to the AOJ. 


ORDER

The issue of entitlement to TDIU is dismissed for lack of jurisdiction.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


